Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered June 16, 1998, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
*422Defendant’s motion to withdraw his plea was properly denied without a hearing since the submission of his written motion and his appearance at sentencing provided ample opportunity to be heard. The record establishes that defendant knowingly and voluntarily pleaded guilty and the record belies his conclusory claims of coercion, innocence and misinformation. At the time of the plea, defendant volunteered that his attorney “did a very good job.” Defendant pleaded guilty during trial, after the People’s main witness had testified, and defendant was well aware of the strength of the People’s case. Contrary to defendant’s appellate claim, nothing in the trial testimony suggested that defendant was justified in using deadly physical force. Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Friedman, JJ.